        Case 4:20-cv-00870-BRW Document 7 Filed 08/25/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

DONALD LEWIS                                                             PETITIONER
ADC #080794

v.                                4:20CV00870-BRW-JJV

DEXTER PAYNE, Director,
Arkansas Division of Correction                                          RESPONDENT

                                      JUDGMENT

      Consistent with the Order entered today, this case is DISMISSED.

      IT IS SO ORDERED this 25th day of August, 2020.



                                                      Billy Roy Wilson______________
                                                      UNITED STATES DISTRICT JUDGE
